Order, as resettled, modified by striking therefrom the provisión that the defendant forthwith deliver to the plaintiff the assets, moneys and securities received or held by the said defendant under and pursuant to the agreement mentioned in the complaint and answer, or any substitution for said assets, and by providing that said assets, moneys and securities be delivered to the plaintiff by the defendant on the coming in and confirmation of the report of the referee provided for in said order, upon the payment by the plaintiff to the defendant of the sum of money that may be found due to the defendant from the plaintiff on such accounting for its commissions and expenses. As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Young, Kapper, Carswell and Tompldns, JJ., concur.